       Case 4:05-cr-00009-BMM Document 102 Filed 08/18/20 Page 1 of 3




                 THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                   CR-05-09-GF-BMM
                        Plaintiff,                 CR-07-117-GF-BMM
     vs.                                           CR-18-83-GF-BMM

JITTAWEE CURLY BEAR CUB,
                                                          ORDER
                        Defendant.




      Defendant Jittawee Curly Bear Cub (“Bear Cub”) has completed his periods

of incarceration and remains on supervised release in three criminal cases. (CR-05-

09-GF-BMM; CR-07-117-GF-BMM; CR-18-83-GF-BMM.) The United States

Probation Office filed a Petition for Warrant for Offender Under Supervision on

July 21, 2020. (CR-05-09-GF-BMM, Doc. 94; CR-07-117-GF-BMM, Doc. 145;

CR-18-83-GF-BMM, Doc. 31.) Law enforcement arrested Bear Cub on July 29,

2020. Bear Cub appeared before United States Magistrate Judge John Johnston for

an initial appearance on the revocation proceedings on August 11, 2020.




                                         1
       Case 4:05-cr-00009-BMM Document 102 Filed 08/18/20 Page 2 of 3



      The Court set a final hearing regarding revocation of Bear Cub’s supervised

release for August 18, 2020. The Court noted at the outset of the hearing that Bear

Cub’s Probation Officer had indicated that Bear Cub may benefit from a

psychological evaluation. The Court asked each party its position regarding the

psychological evaluation. Neither party objected. The Court afforded Bear Cub the

option of either proceeding with the revocation hearing or undergoing the

evaluation. Bear Cub elected to undergo the psychological evaluation. The Court

will defer ruling on revocation of Bear Cub’s supervised release until it receives

the results of the psychological evaluation.


      Accordingly, IT IS ORDERED that:

      1.     Bear Cub shall undergo a psychological evaluation to determine

whether he is presently suffering from a mental disease or defect which renders

him mentally incompetent to the extent that he is unable to understand the nature

and consequences of the proceedings against him. 18 U.S.C. § 4241(a).

      2.     The United States Marshals Service is directed to request that the

Bureau of Prisons designate the federal facility where Bear Cub will be evaluated,

with preference given to Federal Detention Center SeaTac.

      3.     The United States Marshals Service shall notify the Court when it

receives notice of the facility that the Bureau of Prisons has designated.



                                          2
        Case 4:05-cr-00009-BMM Document 102 Filed 08/18/20 Page 3 of 3



      4.     The Revocation Hearing set for August 18, 2020, is VACATED to be

reset, if appropriate, by further order of the Court.

      5.     The Clerk is directed to notify the parties and the United States

Marshals Service of the entry of this Order.

      DATED this 18th day of August, 2020.




                                           3
